Case 19-30972         Doc 15       Filed 06/20/19 Entered 06/20/19 14:58:37     Desc Main
                                     Document     Page 1 of 8


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
                                    THIRD DIVISION

 -----------------------------------------------------------
 In re:
                                                                    BKY 19-30972 WJF
          Jeffrey W. Plaisted,

                                                                    Chapter 13 Case
                            Debtor.
 -----------------------------------------------------------

         NOTICE OF HEARING AND MOTION ON TRUSTEE’S RENEWED
           OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

 TO: All parties in interest pursuant to Local Rule 9013-3:

        1.     Gregory A. Burrell, Chapter 13 Trustee (the “trustee”), by and through his
 undersigned attorneys, moves the court for the relief requested below and gives notice of
 hearing.

        2.      The court will hold a hearing on this motion at 10:30 a.m. on Thursday,
 June 27, 2019, in Courtroom 2B, United States Courthouse, 316 North Robert Street, St.
 Paul, Minnesota.

        3      This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157
 and 1334, Bankruptcy Rule 5005 and Local Rule 1070-1. This proceeding is a core
 proceeding. The petition commencing this case was filed on April 1, 2019. The case is
 now pending in this court.

        4.     This motion arises under 11 U.S.C. §§ 521; 1322 and 1325 and
 Bankruptcy Rule 3015. This motion is filed under Bankruptcy Rule 9014 and Local
 Rules 3015-3, 9006-1, 9013-1 through 9013-5, and such other Local Rules as may apply.
 Movant requests relief with respect to denial of confirmation of the debtor’s proposed
 undated Chapter 13 plan filed on April 15, 2019 (the “Plan”).

       5.     The debtor failed to mark all boxes in part 1 and does not include the
 minimum plan term in part 2.3 of the Plan.

         6.      The Plan provides for 12 monthly payments in the amount of $1,000.00
 per month and 48 monthly payments of $10,062.50 to be paid at an unspecified time for a
 total contribution of $495,000.00.
Case 19-30972          Doc 15       Filed 06/20/19 Entered 06/20/19 14:58:37                        Desc Main
                                      Document     Page 2 of 8


         6.      Net of the Trustee’s fee of $49,500.00 (10%),1 plan payments will be
 distributed as follows:

          Secured claim of Shellpoint Mortgage                             $450,000.00
          Unsecured Creditors                                              $    852.00

 See ECF No. 9 at 2-4. The deadline for timely filing non-governmental proofs of claims
 was June 10, 2019, so the amount of timely filed claims is fixed and determined.
 Unsecured claims total $17,207.56. Thus the proposed distribution to unsecured creditors
 will be approximately 5%.

         7.     The has income from self-employment and has not provided a profit and
 loss statement, or balance sheets from the business as is required by 11 U.S.C. § 521(a).

        8.      The debtor has not provided a bank account statement for his personal
 checking account covering the date of filing of the petition; and pages are missing from
 the business account statement provided to the trustee.

          9.       The debtor has not provided a copy of his 2018 Minnesota tax return.

         10.    The plan cannot be administered as written because it requires payments
 in the amount of $7,500 per month to the secured lender beginning in month one but the
 plan payments are only $1,000 per month for the first 12 months.

         11.   According to the debtor’s schedules he has non-exempt assets in the
 amount of $527,600.00 (the majority of which is attributed to a Dairy Queen business).
 As stated above the distributions to unsecured creditors under the terms of the plan will
 be $852.00

         12.     The trustee objects to confirmation of the debtor’s plan because it is not
 proposed in good faith, fails to meet the best efforts test and fails to meet the best
 interests test. The debtor has failed to cooperate with his duties required under the
 bankruptcy code. Additionally, the value, as of the effective date of the plan, of property
 to be distributed on account of each allowed unsecured claim is less than the amount that
 would be paid on such claim if the estate of the debtors was liquidated under Chapter 7 of
 Title 11 on such date. See also In re Cumba, 505 B.R. 110 (Bankr. D. Puerto Rico 2014).

         13.     The trustee further objects to confirmation because the debtors have failed
 to provide the trustee with a copy of their 2018 Minnesota tax returns.

        14.     This motion incorporates by reference the debtors’ statements and
 schedules on file herein, as well as testimony provided at the 341 meeting of creditors.

          WHEREFORE, the trustee requests an order denying confirmation of the debtors’

 1
  The plan erroneously states that the trustee’s fee is $44,148.00 but the trustee is entitled to 10% of the
 amounts collected.
Case 19-30972     Doc 15    Filed 06/20/19 Entered 06/20/19 14:58:37           Desc Main
                              Document     Page 3 of 8


 proposed modified chapter 13 plan, and for such other relief the court deems just and
 equitable. The trustee further reserves the right to supplement this motion to add any
 additional basis for objection to confirmation as additional information becomes
 available.

                                            Gregory A. Burrell, Chapter 13 Trustee

 Dated: June 20, 2019                       /e/ Heather M. Forrest
                                            Jeffrey M. Bruzek, ID # 319260
                                            Heather M. Forrest, #398764
                                            Counsel for Chapter 13 Trustee
                                            100 South Fifth Street, Ste. 480
                                            Minneapolis, MN 55402
                                            (612) 338-7591

                                   VERIFICATION

        I, Heather M. Forrest, employed by Gregory A. Burrell, chapter 13 trustee, the
 movant named in the foregoing notice of hearing and motion, declare under penalty of
 perjury that the foregoing is true and correct according to the best of my knowledge,
 information and belief.

 Executed: June 20, 2019                   /e/ Heather M. Forrest
Case 19-30972         Doc 15       Filed 06/20/19 Entered 06/20/19 14:58:37    Desc Main
                                     Document     Page 4 of 8


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
                                    THIRD DIVISION

 -----------------------------------------------------------
 In re:
                                                                   BKY 19-30972 WJF
          Jeffrey W. Plaisted,

                                                                   Chapter 13 Case
                            Debtor.
 -----------------------------------------------------------


         MEMORANDUM IN SUPPORT OF OBJECTION TO CONFIRMATION

                                                  FACTS

        The facts supporting the trustee’s objection are summarized in the accompanying
 motion and will not be repeated here. The trustee also relies on the representations made
 by the debtors in the schedules and statements on file herein, as well as testimony
 provided at the 341 meeting of creditors.

                                        LEGAL DISCUSSION

          A. The plan was not filed in good faith

         11 U.S.C. § 1325(a)(3) allows a proposed chapter 13 plan to be confirmed only if
 it has been proposed in good faith. “The bad faith determination focuses on the totality
 of the circumstances, specifically: (1) whether the debtor has stated his debts and
 expenses accurately; (2) whether he has made any fraudulent representation to mislead
 the bankruptcy court; or (3) whether he has unfairly manipulated the bankruptcy code.”
 In re Molitor, 76 F.3d 218, 220 (8th Cir. 1996).

        The debtor has failed to provide documentation necessary to determine whether
 he is devoting all disposable income to the plan. His income is derived from self-
 employment and he has failed to provide profit and loss statements and balance sheets to
 evidence his available disposable income.

        In this case, the trustee objects to the plan as the proposed payments are derived
 from potentially inaccurate statements of the debtor’s income and/or expenses. It is
 unfair and misleading to propose such a plan with inaccurate income and/or expense
 statements. The proposed modified plan is filed in bad faith.

          B. The Debtors have Failed to Comply with their Duties under Rule 4002
             because he has not provided copies of all required tax returns:
Case 19-30972       Doc 15     Filed 06/20/19 Entered 06/20/19 14:58:37             Desc Main
                                 Document     Page 5 of 8



          11 U.S.C. § 1308(a) provides that “[n]ot later than the day before the date on
 which the meeting of creditors is first scheduled to be held under section 341(a), if the
 debtor was required to file a tax return under applicable nonbankruptcy law, the debtor
 shall file with the appropriate tax authorities all tax returns for all taxable periods ending
 due in the 4-year period ending on the date of the filing of the petition.” The bankruptcy
 code goes on to provide that “…the court shall confirm a plan if … the debtor has filed
 all applicable Federal, state, and local tax returns as required by section 1308.” 11 U.S.C.
 § 1325(a)(9). The debtor has not provided the trustee with a copy of their 2018
 Minnesota tax returns.

        The debtors have also failed to comply with the trustee’s request for business
 financial records. See 11 U.S.C. §521. The trustee cannot perform the duties required of
 him under § 1302 if the debtor does not provide truthful and accurate information and the
 plan should not be confirmed until he does so.

        In this case, the trustee further objects to confirmation of the plan because the
 debtor has failed to comply with §§ 1308(a); 1325(a)(2); 1325(a)(9); and §521(a).

                                       CONCLUSION

         For the reasons stated herein, the trustee respectfully requests that the court deny
 confirmation of the debtors’ proposed chapter 13 plan. The trustee further reserves the
 right to supplement his motion and brief as additional information becomes available.

                                                       Respectfully submitted:

 Dated: June 20, 2019                                  /e/ Heather M. Forrest
                                                       Jeffrey M. Bruzek, #319260
                                                       Heather M. Forrest, #398764
                                                       Counsel for Chapter 13 Trustee
                                                       100 South Fifth Street, Ste. 480
                                                       Minneapolis, MN 55402
                                                       (612) 338-7591
Case 19-30972         Doc 15       Filed 06/20/19 Entered 06/20/19 14:58:37                 Desc Main
                                     Document     Page 6 of 8


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
                                    THIRD DIVISION

 -----------------------------------------------------------
 In re:
                                                                                 BKY 19-30972 WJF
          Jeffrey W. Plaisted,

                                                                                 Chapter 13 Case
                           Debtor.
                         -----------------------------------------------------------


                  UNSWORN DECLARATION FOR PROOF OF SERVICE

        I, Dawn L. Kassa, employed by Gregory A. Burrell, Chapter 13 Trustee, declare
 that on June 20, 2019, I served the Objection to Confirmation of Chapter 13 Plan,
 Memorandum of Facts and Law, and proposed Order Denying Confirmation of Chapter
 13 Plan on all filing users in this case by electronic mail, as disclosed on the Notice of
 Electronic Filing herein, and on the individuals listed below, in the manner described:

 By first class U.S. mail, postage prepaid:

 Jeffrey W. Plaisted
 2505 Lake Avenue
 White Bear Lake, MN 55110

 Craig W. Andresen via CM/ECF

          And I declare, under penalty of perjury, that the foregoing is true and correct.

 Executed: June 20, 2019                                       /e/ Dawn Kassa
                  Case
Label Matrix for local     19-30972
                        noticing      Doc 15 St Filed
                                                Paul 06/20/19 Entered 06/20/19 14:58:37          Desc Main
                                                                                      Credit One Bank
0864-3                                            Document           Page    7  of 8
                                             200 Warren E Burger Federal Building and PO Box 60500
Case 19-30972                                US Courthouse                            City of Industry CA 91716-0500
District of Minnesota                        316 N Robert St
St Paul                                      St Paul, MN 55101-1465
Thu Jun 20 11:06:55 CDT 2019
Credit One Bank                              Credit One Bank                          MORTGAGE ELECTRONIC
PO Box 98872                                 PO Box 98873                             REGISTRATION SYSTEMS INC
Las Vegas NV 89193-8872                      Las Vegas NV 89193-8873                  1818 LIBRARY STREET STE 300
                                                                                      RESTON VA 20190-6280


Merrick Bank                                 Merrick Bank                             SHELLPOINT MORTGAGE
PO Box 660702                                PO Box 9201                              PO BOX 10826
Dallas TX 75266-0702                         Old Bethpage NY 11804-9001               GREENVILLE SC 29603-0826



(p)SN SERVICING CORPORATION                  (p)US BANK                               US Trustee
323 FIFTH ST                                 PO BOX 5229                              1015 US Courthouse
EUREKA CA 95501-0305                         CINCINNATI OH 45201-5229                 300 S 4th St
                                                                                      Minneapolis, MN 55415-3070


USSET, WEINGARDEN & LIEBO PLLP               Craig W. Andresen                        Gregory A Burrell
4500 PARK GLEN ROAD                          Craig W. Andresen Law Office             100 South Fifth Street
SUITE 300                                    2001 Killebrew Dr. Ste 150               Suite 480
MINNEAPOLIS MN 55416-4891                    Bloomington, MN 55425-3851               Minneapolis, MN 55402-1250


Jeffery Wayne Plaisted
2505 Lake Avenue
White Bear Lake, MN 55110-2418
Case 19-30972         Doc 15       Filed 06/20/19 Entered 06/20/19 14:58:37       Desc Main
                                     Document     Page 8 of 8


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
                                    THIRD DIVISION

 -----------------------------------------------------------
 In re:
                                                                      BKY 19-30972 WJF
          Jeffrey W. Plaisted,

                                                                      Chapter 13 Case
                            Debtor.
 -----------------------------------------------------------

                              ORDER DENYING CONFIRMATION

        The above-entitled matter came on for hearing before the undersigned United
 States Bankruptcy Judge on the Chapter 13 Trustee’s objection to confirmation of the
 Debtors’ proposed Chapter 13 plan.

          Appearances were noted in the minutes.

        Upon the foregoing objection, arguments of counsel, and all of the files, records
 and proceedings herein:

          IT IS ORDERED:

          1.       The trustee’s objection to confirmation of the debtors’ undated Chapter 13
                   plan filed on April 15, 2019, is SUSTAINED.

          2.       Confirmation of the debtors’ plan is DENIED.


 Dated:
                                              _____________________________________
                                              William J. Fisher
                                              United States Bankruptcy Judge
